Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-23 are pending in the instant application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement filed on January 19, 2021.  The submission is in compliance with the provisions of 
37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
The Preliminary Amendment filed May 11, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  
35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “the disclosures of each of which are incorporated herein by reference in their entireties”.

MPEP 211.02 and MPEP 201.06(c)(IV) state the following in regard to “Incorporation by Reference” and PCT Rule 20.6, Rule 20.7 and Rule 4.18 are directed specifically to International applications:
MPEP 211.02, in-part

For applications filed on or after September 21, 2004, a claim under 35 U.S.C. 119(e)  or 120  and 37 CFR 1.78  for benefit of a prior-filed provisional application, nonprovisional application, international application designating the United States, or international design application designating the United States that was present on the 

When a benefit claim is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement specifying of the prior application unless an incorporation by reference statement specifying of the prior application was presented upon filing of the application. See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980). An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a) ).

MPEP 201.06(c)(IV), in-part
201.06(c)    37 CFR 1.53(b) and 37 CFR 1.63(d) Divisional-Continuation Procedure [R-08.2017]

IV. INCORPORATION BY REFERENCE 
An applicant may incorporate by reference the prior application by including, in the continuing application-as-filed, an explicit statement that such specifically enumerated prior application or applications are “hereby incorporated by reference.” The statement must appear in the specification. See 37 CFR 1.57(c)  and MPEP § 608.01(p). The inclusion of this incorporation by reference statement will permit an applicant to amend the continuing application to include subject matter from the prior application(s), without the need for a petition provided the continuing application is entitled to a filing date notwithstanding the incorporation by reference. For applications filed prior to September 21, 2004, the incorporation by reference statement may appear in the transmittal letter or in the specification. Note that for applications filed prior to September 21, 2004, if applicants used a former version of the transmittal letter form provided by the USPTO, the incorporation by reference statement could only be relied upon to add inadvertently omitted material to the continuation or divisional application.
35 U.S.C. 132(a) ). If an incorporation by reference statement is included in an amendment to the specification to add a benefit claim under 35 U.S.C. 120  after the filing date of the application, the amendment would not be proper. When a benefit claim under 35 U.S.C. 120  is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement of the prior application. See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980).

20.6    Confirmation of Incorporation by Reference of Elements and Parts 
(a) The applicant may submit to the receiving Office, within the applicable time limit under Rule 20.7, a written notice confirming that an element or part is incorporated by reference in the international application under Rule 4.18, accompanied by: 
(i) a sheet or sheets embodying the entire element as contained in the earlier application or embodying the part concerned; 
(ii) where the applicant has not already complied with Rule 17.1(a), (b) or (b-bis) in relation to the priority document, a copy of the earlier application as filed; 
(iii) where the earlier application is not in the language in which the international application is filed, a translation of the earlier application into that language or, where a translation of the international application is required under Rule 12.3(a)  or 12.4(a), a translation of the earlier application into both the language in which the international application is filed and the language of that translation; and 
(iv) in the case of a part of the description, claims or drawings, an indication as to where that part is contained in the earlier application and, where applicable, in any translation referred to in item (iii). 
(b) Where the receiving Office finds that the requirements of Rule 4.18  and paragraph (a) have been complied with and that the element or part referred to in paragraph (a) is completely contained in the earlier application concerned, that element or part shall be considered to have been contained in the purported international application on the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office. 
Rule 4.18  or paragraph (a) has not been complied with or that the element or part referred to in paragraph (a) is not completely contained in the earlier application concerned, the receiving Office shall proceed as provided for in Rule 20.3(b)(i), 20.5(b)  or 20.5(c), as the case may be. 

20.7    Time Limit
(a) The applicable time limit referred to in Rules 20.3(a)  and (b), 20.4, 20.5(a), (b) and (c), and 20.6(a)  shall be: 
(i) where an invitation under Rule 20.3(a)  or 20.5(a), as applicable, was sent to the applicant, two months from the date of the invitation; 
(ii) where no such invitation was sent to the applicant, two months from the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office. 
(b) Where neither a correction under Article 11(2)  nor a notice under Rule 20.6(a)  confirming the incorporation by reference of an element referred to in Article 11(1)(iii)(d)  or (e) is received by the receiving Office prior to the expiration of the applicable time limit under paragraph (a), any such correction or notice received by that Office after the expiration of that time limit but before it sends a notification to the applicant under Rule 20.4(i)  shall be considered to have been received within that time limit.

4.18    Statement of Incorporation by Reference
Where the international application, on the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office, claims the priority of an earlier application, the request may contain a statement that, where an element of the international application referred to in Article 11(1)(iii)(d)  or (e) or a part of the description, claims or drawings referred to in Rule 20.5(a)  is not otherwise  contained in the international application but is completely contained in the earlier application, that element or part is, subject to confirmation under Rule 20.6, incorporated by reference in the international application for the purposes of Rule 20.6. Such a statement, if not contained in the request on that date, may be added to the request if, and only if, it was otherwise contained in, or submitted with, the international application on that date. 


    PNG
    media_image1.png
    407
    507
    media_image1.png
    Greyscale

Specifically, PCT/IN2018/050799 was filed without an “incorporation by reference” statement to the earlier application filed in India.  Then, Applicant filed a 371 of the PCT and attempted to amend the specification to include the “incorporation by reference” statement via a Preliminary Amendment filed after the instant application's International filing date of November 29, 2018.  This is considered new matter.  MPEP 201.06(c): “An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a)).”  
Further, in Box VI of the PCT request form, R0/101, there is a statement regarding “incorporation by reference” which basically fulfills the written notification regarding “incorporation by reference” when the document is signed.  This satisfies the written notice according to Rule 4.18 but does not satisfy the conditions of PCT Rule 20.6 (a)(i)-(iv).  In the PCT, Applicant is not required to explicitly state “incorporation by reference” within the PCT Specification (description pages).  
However, “incorporation by reference” in the PCT must be verified per PCT Rule 20.6 (a)(i)-(iv) for incorporating specific documents which were 
Therefore, the rules and requirements surrounding “incorporation by reference” relating to PCT are different than the “incorporation by reference” in US cases, and even if they did incorporate something by reference in the PCT e.g., a page of the specification from a foreign priority document, this does not provide them “incorporation by reference” to the entire foreign priority document.  Therefore, inserting “incorporation 

Applicant is required to cancel the new matter in the reply to this Office Action.

This objection to the specification can be overcome by deleting the phrase “the disclosures of each of which are incorporated herein by reference in their entireties” from the specification.


Claim Objections
Claims 1-4 and 11 are objected to because of the following informalities:  
1 in claims 1-3 and 11); and
b)	in claim 4, a semi-colon should be added before the definition of X3.
Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 20 is drafted in terms of “use”, however “use” is not one of the statutory Clinical Products v. Brenner, 149 USPQ 475, 476 (1966).  
	

Claim Interpretation
	The “intended use” language found in each of claims 14-17 has been evaluated to determine whether or not the intended use recitations are structural limitations or if the intended use recitations are only mere statements of purpose or use.  MPEP 2111.02.  It has been found in the instant case that the intended use language in each of instant claims 14-17 are not considered limitations and are of no significance to claim construction since the body of the claims describe structurally complete inventions such that deletion of the intended use language from each of claims 14-17 does not affect the structure of the claimed invention.


Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for compounds of Formula I or a stereoisomer, pharmaceutically acceptable salt, hydrate, solvate, tautomer, polymorph, racemic mixture, or an optically active form thereof, does not reasonably provide enablement for complexes or pharmaceutically actives derivatives of compounds of Formula I.  The specification does not enable any make the invention commensurate in scope with these claims. 
The specification does not give any guidance as to how the complexes of compounds of Formula I or the pharmaceutically active derivatives of compounds of Formula I are prepared.  In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. §112, first paragraph, have been described.  They are:
	1. the nature of the invention,
	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims, 
	7. the quantity of experimentation needed, and
	8. the level of the skill in the art.

In re Gardner, 166 U.S.P.Q. 138 (1970).  In order to practice the claimed invention, one skilled in the art would have speculate how the complexes or pharmaceutically actives derivatives of compounds of Formula I is prepared.  This rejection can be overcome by deleting the terms “complexes” and “pharmaceutically active derivatives”, all occurrences, from the claims. 





(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because the terms “complexes” and “pharmaceutically active derivatives” are vague as to their meanings.  No definition for these terms are found in the instant specification.  Therefore, the metes and bounds of the claim cannot be ascertained.  See claims 2-8, 11 and 14-20 for same.  This rejection can be overcome by deleting the terms “complexes” and 
In claim 3, under the definition of R1 (lines 8-10 of the claim), the R1 variable representing a substituted C1-4 haloalkyl lacks antecedent basis from claim 1.
In claim 3, under the definition of R1 (lines 11-12 of the claim), the R1 substituents being substituted with “di(C1-4 alkyl)amino)” lacks antecedent basis from claim 1.  See claim 11 for same (next to the last line from the end of page 16).
In claim 3 (line 19 of the claim), the phrase “X3 is CH2 or O; and X3 is CH2” is confusing and should be changed to “X3 is CH2 or O; and X4 is CH2”.
In claim 4, under the definition of R1, the substituents CH2CH2N(CH3)2, 
    PNG
    media_image2.png
    68
    78
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    70
    118
    media_image3.png
    Greyscale
, 
all lack antecedent basis from claim 1.
6, R6 representing CH2NHCH3 lacks antecedent basis from claim 1.
	In claim 11, under the definition of the X4 variable, X4 representing C1-6 alkyl lacks antecedent basis from claim 1.
In claim 11, under the definition of R6, the language “wherein C1-6 and C1-6 alkylamino are optionally substituted … hydroxyl, amino, or C1-6 alkyl” lacks antecedent basis from claim 1.
Claims 18 and 19 are indefinite because Formula (B) has not been defined in these claims or the claims from which claims 18 and 19 depend.
In claims 18 and 19, the recitation of Formula (B) in claims 18 and 19 lacks antecedent basis from claim 1 since claim 1 is directed to compounds of Formula I.
In claim 23, an “or” should be added after “Helicobacter pyroli” for proper Markush language format.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 4, 11 and 14-19 are rejected under 
35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 fails to further limit claim 1 because claim 3 is broader in scope than claim 1 due to the R1 variable representing a substituted C1-4 haloalkyl in claim 3 (see lines 8-10 of claim 3).
Claim 3 fails to further limit claim 1 because claim 3 is broader in scope than claim 1 due to the R1 1-4 alkyl)amino)”.  See claim 11 for same (next to the last line from the end of page 16).
Claim 4 fails to further limit claim 1 because claim 4 is broader in scope than claim 1 due to the R1 variable representing the substituents CH2CH2N(CH3)2, 
    PNG
    media_image2.png
    68
    78
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    70
    118
    media_image3.png
    Greyscale
, in claim 4.
	Claim 4 fails to further limit claim 1 because claim 4 is broader in scope than claim 1 due to the R6 variable representing CH2NHCH3.
	Claim 11 fails to further limit claim 1 because claim 11 is broader in scope than claim 1 due to the X4 variable representing C1-6 alkyl.
Claim 11 fails to further limit claim 1 because claim 11 is broader in scope than claim 1 due to the language “wherein C1-6 and C1-6 alkylamino are optionally substituted … hydroxyl, amino, or C1-6 alkyl” under the definition of R6 in claim 11.
In re Ridden, 318 F.2d 761, 138 USPQ 112 (C.C.P.A. 1963); In re Maeder, 337 F.2d 875, 143 USPQ 248 (C.C.P.A. 1964); In re Spada, 911 F2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990).
Claims 18 and 19 both fail to further limit claim 1 because claims 18 and 19 are broader in scope than claim 1 due to the recitation of Formula (B) in claims 18 and 19.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



    PNG
    media_image4.png
    150
    325
    media_image4.png
    Greyscale
.  However, the Y2 variable in Formula (B) in instant claim 6, 
    PNG
    media_image5.png
    181
    386
    media_image5.png
    Greyscale
, only represents a nitrogen.  Therefore, the instant claimed invention is free of the prior art of record.



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



October 21, 2021
Book XXVI, page 269